UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-16435 Vermont 03-0284070 (State of Incorporation) (IRS Employer Identification Number) 4oute 5, Derby, Vermont (Address of Principal Executive Offices) (zip code) Registrant's Telephone Number:(802) 334-7915 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file for such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES þ NO o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO þ At May 03, 2013, there were 4,826,207 shares outstanding of the Corporation's common stock. FORM 10-Q Index Page PART I FINANCIAL INFORMATION Item 1 Financial Statements 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3 Quantitative and Qualitative Disclosures About Market Risk 43 Item 4 Controls and Procedures 43 PART II OTHER INFORMATION Item 1 Legal Proceedings 43 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 6 Exhibits 44 Signatures 45 2 Back to Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (Unaudited) The following are the unaudited consolidated financial statements for Community Bancorp. and Subsidiary, "the Company". Community Bancorp. and Subsidiary Consolidated Balance Sheets March 31 December 31 March 31 (Unaudited) (Unaudited) Assets Cash and due from banks $ $ $ Federal funds sold and overnight deposits Total cash and cash equivalents Securities held-to-maturity (fair value $42,733,000 at 03/31/13 $42,291,000 at 12/31/12 and $34,168,000 at 03/31/12) Securities available-for-sale Restricted equity securities, at cost Loans held-for-sale Loans Allowance for loan losses ) ) ) Deferred net loan costs Net loans Bank premises and equipment, net Accrued interest receivable Bank owned life insurance Core deposit intangible Goodwill Other real estate owned (OREO) Prepaid expense - Federal Deposit Insurance Corporation (FDIC) Other assets Total assets $ $ $ Liabilities and Shareholders' Equity Liabilities Deposits: Demand, non-interest bearing $ $ $ NOW Money market funds Savings Time deposits, $100,000 and over Other time deposits Total deposits Federal funds purchased and other borrowed funds Repurchase agreements Capital lease obligations Junior subordinated debentures Accrued interest and other liabilities Total liabilities Shareholders' Equity Preferred stock, 1,000,000 shares authorized, 25 shares issued and outstanding ($100,000 liquidation value) Common stock - $2.50 par value; 10,000,000 shares authorized, 5,037,828 shares issued at 03/31/13, 5,023,026 shares issued at 12/31/12, and 4,961,706 shares issued at 03/31/12 Additional paid-in capital Retained earnings Accumulated other comprehensive income Less: treasury stock, at cost; 210,101 shares at 03/31/13, 12/31/12 and 03/31/12 ) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ $ The accompanying notes are an integral part of these consolidated financial statements 3 Back to Table of Contents Community Bancorp. and Subsidiary Consolidated Statements of Income (Unaudited) For The First Quarter Ended March 31, Interest income Interest and fees on loans $ $ Interest on debt securities Taxable Tax-exempt Dividends Interest on federal funds sold and overnight deposits Total interest income Interest expense Interest on deposits Interest on federal funds purchased and other borrowed funds Interest on repurchase agreements Interest on junior subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service fees Income from sold loans Other income from loans Other income Total non-interest income Non-interest expense Salaries and wages Employee benefits Occupancy expenses, net FDIC insurance Amortization of core deposit intangible Other expenses Total non-interest expense Income before income taxes Income tax expense (benefit) ) Net income $ $ Earnings per common share $ $ Weighted average number of common shares used in computing earnings per share Dividends declared per common share $ $ Book value per share on common shares outstanding at March 31, $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Back to Table of Contents Community Bancorp. and Subsidiary Consolidated Statements of Comprehensive Income (Unaudited) For The First Quarter Ended March 31, Net income $ $ Other comprehensive (loss) income, net of tax: Unrealized holding (loss) gain on available-for-sale securities arising during the period ) Reclassification adjustment for gains realized in income 0 0 Net change in unrealized (loss) gain ) Tax effect ) Other comprehensive (loss) income, net of tax ) Total comprehensive income $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 Back to Table of Contents Community Bancorp. and Subsidiary Consolidated Statements of Cash Flows (Unaudited) For The First Quarter Ended March 31, Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided byoperating activities: Depreciation and amortization, bank premises and equipment Provision for loan losses Deferred income tax ) ) Net gain on sale of loans ) ) Gain on sale of OREO ) 0 Gain on Trust LLC ) ) Amortization of bond premium, net Proceeds from sales of loans held for sale Originations of loans held for sale ) ) Increase (decrease) in taxes payable ) Increase in interest receivable ) ) Amortization of FDIC insurance assessment (Increase) decrease in mortgage servicing rights ) Increase in other assets ) ) Increase in cash surrender value of bank owned life insurance ) ) Amortization of core deposit intangible Amortization of limited partnerships Decrease in unamortized loan fees ) ) Decrease in interest payable ) ) Decrease in accrued expenses ) ) Increase in other liabilities Net cash provided by operating activities Cash Flows from Investing Activities: Investments - held-to-maturity Maturities and pay downs Purchases ) ) Investments - available-for-sale Maturities, calls, pay downs and sales Purchases ) ) Proceeds from redemption of restricted equity securities Decrease in limited partnership contributions payable ) 0 Investments in limited partnerships 0 ) Increase in loans, net ) ) Proceeds from sales of bank premises and equipment, net of capital expenditures ) ) Proceeds from sales of OREO 0 Recoveries of loans charged off Net cash used in investing activities ) ) 6 Back to Table of Contents Cash Flows from Financing Activities: Net decrease in demand and NOW accounts ) ) Net increase in money market and savings accounts Net increase in time deposits Net (decrease) increase in repurchase agreements ) Net increase in short-term borrowings Repayments on long-term borrowings ) ) Decrease in capital lease obligations ) ) Dividends paid on preferred stock ) ) Dividends paid on common stock ) ) Net cash (used in) provided by financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents: Beginning Ending $ $ Supplemental Schedule of Cash Paid During the Period Interest $ $ Income taxes $
